 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OBIE L. CRISP, III,                               No. 2:18-cv-0605 CKD P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    CALIFORNIA CORRECTIONAL
      HEALTH CARE SERVICES, et al.,
15
                         Defendants.
16

17

18          A recent court order was served on plaintiff’s address of record and returned by the postal

19   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

20   a party appearing in propria persona inform the court of any address change. More than sixty-

21   three days have passed since the court order was returned by the postal service and plaintiff has

22   failed to notify the Court of a current address.

23          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a

24   United States District Judge to this action; and

25          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

26   failure to prosecute. See L.R. 183(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 5   (9th Cir. 1991).

 6   Dated: August 2, 2019
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10   13:cris0605.33a

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
